EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Randall C. Pyles on September 1, 2022.
The application has been amended as follows: 

IN THE CLAIMS

1.  (Amended) A tool, comprising:
a handle extending from a handle first end to a handle second end; 
a blade including a first surface and an opposed second surface and defining a cutting edge between the first surface and the second surface, the blade extending from a blade first end to a blade second end; and
a pin coupled to the handle adjacent to the handle second end and to an aperture in the blade to lock the handle and the blade in a first position, wherein 
the blade and the handle are rotatably coupled at the blade first end and the handle first end to pivot about an axis extending through the handle and from the first surface of the blade to the second surface of the blade;
the blade is rotatable from the first position to a second position;
the blade is lockable in the first position; and
when in the first position, the blade extends out from the handle second end;
wherein the cutting edge includes a concave portion, and 
wherein the blade includes a face configured to be used as a hammer head extending between the first surface and the second surface at a termination of the concave portion of the cutting edge, and wherein the face defines a groove configured to retain a saw blade.

Cancel claims 7, 8, and 9.

16. (Amended) A tool, comprising:







a handle extending from a handle first end to a handle second end; 
a blade including a first surface and an opposed second surface and defining a cutting edge between the first surface and the second surface, the blade extending from a blade first end to a blade second end; and
a pin coupled to the handle adjacent to the handle second end and to an aperture in the blade to lock the handle and the blade in a first position, wherein 
the blade and the handle are rotatably coupled at the blade first end and the handle first end to pivot about an axis extending through the handle and from the first surface of the blade to the second surface of the blade;
the blade is rotatable from the first position to a second position;
the blade is lockable in the first position; and
when in the first position, the blade extends out from the handle second end;
wherein the blade includes a jaw adjacent the blade first end, 
wherein the jaw includes a second cutting edge defined between the first surface and the second surface, 
wherein, when the blade is in the second position, the jaw and the handle define a space therebetween, and 
wherein rotation of the blade toward the first position reduces the space to cut an object positioned within the space.

In claim 17 (lines 1-2) and in claim 20 (line 1), amend as follows: 
“the blade”

In claims 17, 18, 19, and 20, amend each preamble as follows: 
“The tool of claim”


Allowable Subject Matter
Claims 1-4, 6, 10-13, and 15-20 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claim 1 has been amended to include the subject matter of claim 8, previously indicated as allowable in the Office action filed January 31, 2022.   With respect to claim 10, Applicant’s arguments presented in Remarks filed April 27, 2022 are persuasive.  Claim 16 has been amended to comprise the limitations of amended claim 1 and claim 3, which are not taught, suggested, or made obvious over the closest art of record, McDonough ‘540. Claims 2-4, 6, 11-13, 15, and 17-20 are allowed as being dependent from an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D KELLER/Primary Examiner, Art Unit 3723